DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2/11/2021 is being acknowledged and considered by the examiner.
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-12 in the reply filed on 3/16/2022 is acknowledged.
REJECTIONS BASED UPON PRIOR ARTS
Statutory Basis
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The Rejections
Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wu (U.S. Pat. App. Pub. No. 2003/0022486).
Wu discloses, as shown in Figures 3-8, a metal line having
(1) a semiconductor substrate (100) including an active region; 
a plurality of conductive structures (101) formed over the semiconductor substrate (100); 
an isolation layer (103) filling a space between the conductive structures (101) and having an opening (200) that exposes the active region between the conductive structures (101); 
a pad (106) formed in a bottom portion of the opening (200) and in contact with the active region;
a plug liner (107) formed conformally over a sidewall of the opening (200) and exposing the pad (106); and 
a contact plug (120) formed over the pad (106) inside the opening (200) (see Figures 3-8).

Claims 1-2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kuroki (U.S. Pat. No. 8,729,618).
Kuroki discloses, as displayed in Figures 5A-14B, a semiconductor device having
(1) a semiconductor substrate (11) including an active region (22); 
a plurality of conductive structures (14) formed over the semiconductor substrate (11); 
an isolation layer (15) filling a space between the conductive structures (14) and having an opening that exposes the active region (22) between the conductive structures (14); 

a plug liner (17) formed conformally over a sidewall of the opening and exposing the pad (16a); and 
a contact plug (21) formed over the pad (16a) inside the opening (see Figures 5A-14B); 
(2) wherein the pad (16a) includes an epitaxial layer (see column 4, lines 4-5). 

Claims 1, 3 and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cheong (U.S. Pat. No. 6,818,537).
Cheong discloses, as depicted in Figures 5-9, a semiconductor device with
(1) a semiconductor substrate (21) including an active region; 
a plurality of conductive structures (25) formed over the semiconductor substrate (21); 

a pad (35a) formed in a bottom portion of the opening (NO LABEL) and in contact (ELECTRICALLY) with the active region;
a plug liner (33) formed conformally over a sidewall of the opening (NO LABEL) and exposing the pad; and 
a contact plug (35b) formed over the pad (35a) inside the opening (NO LABEL) (see Figures 5-9); 
(3) further comprising: an oxide spacer (31) between the sidewall of the opening (NO LABEL) and the plug liner (33) (see Figures 5-9); 
(6) wherein the plug liner (33) includes polysilicon (see column 4, line 53). 

REJECTIONS BASED UPON PRIOR ARTS
Statutory Basis
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The Rejections
2 is rejected under 35 U.S.C. 103 as being unpatentable over Wu (U.S. Pat. App. Pub. No. 2003/0022486) OR Cheong (U.S. Pat. No. 6,818,537) in view of Kuroki (U.S. Pat. No. 8,729,618).
Wu OR Cheong teaches all the claimed limitations except for wherein the pad includes an epitaxial layer.  However, Kuroki discloses a semiconductor device having (2) wherein the pad (16a) includes an epitaxial layer (see column 4, lines 4-5).
 Wu OR Cheong and Kuroki are analogous art because both are directed to a semiconductor devices including a conductive structure and one of ordinary skill in the art would have had a reasonable expectation of success to modify teaching of Kuroki into Wu OR Cheong because they are from the same field of endeavor.  Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to combine the teachings of Wu OR Cheong and Kuroki to enable the pad material of Wu OR Cheong according to Kuroki, because the selection of known materials based on its suitability for its intended use is supported by a prima facie obviousness. See MPEP 2144.07.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Wu (U.S. Pat. App. Pub. No. 2003/0022486) OR Kuroki (U.S. Pat. No. 8,729,618) in view of Cheong (U.S. Pat. No. 6,818,537).
Wu OR Kuroki teaches all the claimed limitations except for wherein the pad includes an epitaxial layer.  However, Cheong discloses a semiconductor device with (6) wherein the plug liner (33) includes polysilicon (see column 4, line 53). 
OR Kuroki and Cheong are analogous art because both are directed to a semiconductor devices including a conductive structure and one of ordinary skill in the art would have had a reasonable expectation of success to modify teaching of Cheong into Wu OR Kuroki because they are from the same field of endeavor.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to combine the teachings of Wu OR Kuroki and Cheong to enable the pad material of Wu OR Kuroki according to Cheong, because the selection of known materials based on its suitability for its intended use is supported by a prima facie obviousness. See MPEP 2144.07.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Cheong (U.S. Pat. No. 6,818,537) OR Wu (U.S. Pat. App. Pub. No. 2003/0022486) OR Kuroki (U.S. Pat. No. 8,729,618) in view of Park et al. (U.S. Pat. App. Pub. No. 2003/0003718).
Cheong OR Wu OR Kuroki teaches the above outlined features except for wherein an upper surface of the isolation layer is at the same level as an upper surface of the conductive structure.  However, Park discloses a semiconductor device with (5) wherein an upper surface of the isolation layer (27) is at the same level as an upper surface of the conductive structure (21) (see Figure 7).
Cheong OR Wu OR Kuroki and Park are analogous art because both are directed to a semiconductor devices including a conductive structure and one of ordinary skill in the art would have had a reasonable expectation of success to modify teaching of Park into Cheong OR Wu OR Kuroki because they are from the same field of endeavor. Thus, it would have OR Wu OR Kuroki (accordance with the teaching of Park) since it has been held to be within the general skill of a worker in the art to select a known feature as taught by Park on the basis of its suitability for the intended use as a matter of obvious design choice.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Wu (U.S. Pat. App. Pub. No. 2003/0022486) OR Kuroki (U.S. Pat. No. 8,729,618) in view of Cheong (U.S. Pat. No. 6,818,537). 
Wu OR Kuroki teaches the above outlined features except for wherein an upper surface of the isolation layer is at the same level as an upper surface of the conductive structure.  However, Cheong discloses a semiconductor device having (3) further comprising: an oxide spacer (31) between the sidewall of the opening (NO LABEL) and the plug liner (33) (see Figures 5-9).
Wu OR Kuroki and Cheong are analogous art because both are directed to a semiconductor devices including a conductive structure and one of ordinary skill in the art would have had a reasonable expectation of success to modify teaching of Cheong into Wu OR Kuroki because they are from the same field of endeavor. Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the teachings of Wu OR Kuroki (accordance with the teaching of Cheong) since it has been held to be within the general skill of a .

Allowable Subject Matter
Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 7-12 are allowed.
The following is an examiner’s statement of reasons for allowance: The examiner has reviewed the prior art in light of applicant’s claimed invention and finds that the combined claims define over the prior art.  The cited prior art does not disclose or suggest a semiconductor device inter alia the limitations “…a plurality of bit line structures formed over the semiconductor substrate;…..a first spacer formed over conformally on a sidewall of the opening and exposing the pad; a plug liner formed to cover a lower portion of the first spacer; a second spacer formed over the plug liner to cover an upper portion of the first spacer: and a contact plug formed over the pad inside of the opening.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUONG A LUU whose telephone number is (571)272-1902. The examiner can normally be reached M - F 7-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio Maldonado can be reached on 571-272-1864. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 
/CHUONG A LUU/Primary Examiner, Art Unit 2898                                                                                                                                                                                                        March 25, 2022